 Fill in this information to identify your case:

 Debtor 1                   Gabriel Walyn Bryant
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF CALIFORNIA

 Case number           20-30382
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $              53,252.45

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $              53,252.45

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $              17,394.72

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                             $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                               $                      0.00


                                                                                                                                     Your total liabilities $                   17,394.72


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                $                 8,632.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $                 6,753.96

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes
 7.     What kind of debt do you have?

         Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                Case: 20-30382                      Doc# 20              Filed: 05/26/20                    Entered: 05/26/20 19:19:34                              Page 1 of
                                                                                      31
 Debtor 1      Gabriel Walyn Bryant                                                       Case number (if known) 20-30382

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                     page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case: 20-30382                    Doc# 20              Filed: 05/26/20   Entered: 05/26/20 19:19:34                   Page 2 of
                                                                                  31
 Fill in this information to identify your case and this filing:

 Debtor 1                 Gabriel Walyn Bryant
                          First Name                        Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)      First Name                        Middle Name                     Last Name


 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number           20-30382                                                                                                             Check if this is an
                                                                                                                                                amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1      Make:       Subaru                                                                                     Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      Impreza Wagon                            Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
           Year:       2012                                     Debtor 2 only                                    Current value of the      Current value of the
           Approximate mileage:                 60000           Debtor 1 and Debtor 2 only                       entire property?          portion you own?
           Other information:                                   At least one of the debtors and another

                                                                Check if this is community property                       $8,500.00                    $8,500.00
                                                                     (see instructions)



  3.2      Make:       Indian                                                                                     Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      Scout                                    Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
           Year:       2016                                     Debtor 2 only                                    Current value of the      Current value of the
           Approximate mileage:                  1000           Debtor 1 and Debtor 2 only                       entire property?          portion you own?
           Other information:                                   At least one of the debtors and another

                                                                Check if this is community property                       $5,100.00                    $5,100.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


Official Form 106A/B                                                         Schedule A/B: Property                                                           page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                Case: 20-30382                  Doc# 20              Filed: 05/26/20             Entered: 05/26/20 19:19:34              Page 3 of
                                                                                  31
 Debtor 1       Gabriel Walyn Bryant                                                                                Case number (if known)      20-30382

 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>              $13,600.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....

                                    Misc. household furnishings
                                    51 Marie Street
                                    Sausalito, CA 94965                                                                                                         $1,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    Television; stereo/receiver/speakers (two sets); desktop Dell
                                    computer; computer printer; DJ mixer/turntable.                                                                             $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
     No
     Yes. Describe.....
9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    No
     Yes.     Describe.....

                                    Bass guitar; snowboard; mountain bike; basketballs.
                                    51 Marie Street
                                    Sausalito, CA 94965                                                                                                           $500.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.     Describe.....

                                    Shotgun- Mossberg Sport 500
                                    51 Marie Street
                                    Sausalito, CA 94965                                                                                                           $500.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.     Describe.....

                                    Misc. clothing
                                    51 Marie St.
                                    Sausalito, CA 94965                                                                                                         $1,000.00

Official Form 106A/B                                                   Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
              Case: 20-30382                    Doc# 20              Filed: 05/26/20              Entered: 05/26/20 19:19:34                      Page 4 of
                                                                                  31
 Debtor 1          Gabriel Walyn Bryant                                                                                              Case number (if known)   20-30382

12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
     No
     Yes. Describe.....
13. Non-farm animals
    Examples: Dogs, cats, birds, horses
    No
     Yes.       Describe.....

                                            Dog; two cats.
                                            51 Marie Street
                                            Sausalito, CA 94965                                                                                                               Unknown


14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes. Give specific information.....

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                                   $4,000.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                    Current value of the
                                                                                                                                                                portion you own?
                                                                                                                                                                Do not deduct secured
                                                                                                                                                                claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
     Yes................................................................................................................
17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:
                                                                                                 JPMorgan Chase Bank, N.A.
                                                                                                 P.O. Box 182051
                                              17.1.       Checking-6117                          Columbus, OH 43218                                                           $4,263.37

                                                                                                 JPMorgan Chase Bank, N.A.
                                                                                                 P.O. Box 182051
                                              17.2.       Checking-5969                          Columbus, OH 43218                                                           $2,909.14

                                                                                                 Redwood Credit Union
                                                                                                 P.O. Box 6104
                                              17.3.       Savings- 3561                          Santa Rosa, CA 95406                                                       $25,564.65


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
    Yes..................        Institution or issuer name:


                                                        Robinhood Securities LLC
                                                        500 Colonial Center Pkwy., Suite 100
                                                        Lake Mary, FL 32746
                                                        (From account, shares in CRON (25), BAC (25), PINS (70), UBER
                                                        (20), and GRPN (1)).                                                                                                  $2,915.29


Official Form 106A/B                                                                     Schedule A/B: Property                                                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
                Case: 20-30382                            Doc# 20                  Filed: 05/26/20                          Entered: 05/26/20 19:19:34          Page 5 of
                                                                                                31
 Debtor 1        Gabriel Walyn Bryant                                                                        Case number (if known)     20-30382

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                          % of ownership:

                                          Unforgiven Concepts LLC                                                   82          %                       Unknown


                                          Leve1e1even Hospitality LLC
                                          (LLC has never operated)                                                 100          %                       Unknown


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                          Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
     Yes. List each account separately.
                                        Type of account:                   Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes. Give specific information about them...
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes. Give specific information about them...
 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.




Official Form 106A/B                                                   Schedule A/B: Property                                                                 page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case: 20-30382                    Doc# 20              Filed: 05/26/20           Entered: 05/26/20 19:19:34                 Page 6 of
                                                                                  31
 Debtor 1        Gabriel Walyn Bryant                                                                                            Case number (if known)        20-30382
28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
     No
     Yes. Give specific information..
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
     No
     Yes. Name the insurance company of each policy and list its value.
                                             Company name:                                                            Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
     No
     Yes. Describe each claim.........
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes. Describe each claim.........
35. Any financial assets you did not already list
     No
     Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $35,652.45


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.     Go to line 47.



 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
               Case: 20-30382                       Doc# 20               Filed: 05/26/20                    Entered: 05/26/20 19:19:34                          Page 7 of
                                                                                       31
 Debtor 1         Gabriel Walyn Bryant                                                                                                  Case number (if known)   20-30382

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                         $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                         $0.00
 56. Part 2: Total vehicles, line 5                                                                           $13,600.00
 57. Part 3: Total personal and household items, line 15                                                       $4,000.00
 58. Part 4: Total financial assets, line 36                                                                  $35,652.45
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $53,252.45              Copy personal property total             $53,252.45

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $53,252.45




Official Form 106A/B                                                               Schedule A/B: Property                                                                              page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
               Case: 20-30382                         Doc# 20                Filed: 05/26/20                      Entered: 05/26/20 19:19:34                         Page 8 of
                                                                                          31
 Fill in this information to identify your case:

 Debtor 1                Gabriel Walyn Bryant
                         First Name                         Middle Name                    Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                    Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number           20-30382
 (if known)
                                                                                                                                         Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      2012 Subaru Impreza Wagon 60000                                                                                            C.C.P. § 704.010
      miles
                                                                       $8,500.00                                       $0.00
      Line from Schedule A/B: 3.1                                                        100% of fair market value, up to
                                                                                             any applicable statutory limit

      2016 Indian Scout 1000 miles                                                                                               C.C.P. § 704.010
      Line from Schedule A/B: 3.2
                                                                       $5,100.00                                  $1,600.00
                                                                                         100% of fair market value, up to
                                                                                             any applicable statutory limit

      Misc. household furnishings                                                                                                C.C.P. § 704.020
      51 Marie Street
                                                                       $1,000.00                                  $1,000.00
      Sausalito, CA 94965                                                                100% of fair market value, up to
      Line from Schedule A/B: 6.1                                                            any applicable statutory limit

      Television; stereo/receiver/speakers                                                                                       C.C.P. § 704.020
      (two sets); desktop Dell computer;
                                                                       $1,000.00                                  $1,000.00
      computer printer; DJ mixer/turntable.                                              100% of fair market value, up to
      Line from Schedule A/B: 7.1                                                            any applicable statutory limit

      Bass guitar; snowboard; mountain                                                                                           C.C.P. § 704.020
      bike; basketballs.
                                                                          $500.00                                   $500.00
      51 Marie Street                                                                    100% of fair market value, up to
      Sausalito, CA 94965                                                                    any applicable statutory limit
      Line from Schedule A/B: 9.1



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                Case: 20-30382                  Doc# 20              Filed: 05/26/20            Entered: 05/26/20 19:19:34                  Page 9 of
                                                                                  31
 Debtor 1    Gabriel Walyn Bryant                                                                        Case number (if known)     20-30382
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Bass guitar; snowboard; mountain                                                                                             C.C.P. § 704.040
     bike; basketballs.
                                                                         $500.00                                     $0.00
     51 Marie Street                                                                   100% of fair market value, up to
     Sausalito, CA 94965                                                                   any applicable statutory limit
     Line from Schedule A/B: 9.1

     Shotgun- Mossberg Sport 500                                                                                                  C.C.P. § 704.040
     51 Marie Street
                                                                         $500.00                                  $500.00
     Sausalito, CA 94965                                                               100% of fair market value, up to
     Line from Schedule A/B: 10.1                                                          any applicable statutory limit

     Misc. clothing                                                                                                               C.C.P. § 704.020
     51 Marie St.
                                                                       $1,000.00                                $1,000.00
     Sausalito, CA 94965                                                               100% of fair market value, up to
     Line from Schedule A/B: 11.1                                                          any applicable statutory limit

     Dog; two cats.                                                                                                               C.C.P. § 704.020
     51 Marie Street
                                                                       Unknown                                       $0.00
     Sausalito, CA 94965                                                               100% of fair market value, up to
     Line from Schedule A/B: 13.1                                                          any applicable statutory limit

     Checking-6117: JPMorgan Chase                                                                                                C.C.P. § 704.225
     Bank, N.A.
                                                                       $4,263.37                                $4,263.37
     P.O. Box 182051                                                                   100% of fair market value, up to
     Columbus, OH 43218                                                                    any applicable statutory limit
     Line from Schedule A/B: 17.1

     Checking-5969: JPMorgan Chase                                                                                                C.C.P. § 704.225
     Bank, N.A.
                                                                       $2,909.14                                $2,909.14
     P.O. Box 182051                                                                   100% of fair market value, up to
     Columbus, OH 43218                                                                    any applicable statutory limit
     Line from Schedule A/B: 17.2

     Savings- 3561: Redwood Credit                                                                                                C.C.P. § 704.225
     Union
                                                                      $25,564.65                              $25,564.65
     P.O. Box 6104                                                                     100% of fair market value, up to
     Santa Rosa, CA 95406                                                                  any applicable statutory limit
     Line from Schedule A/B: 17.3


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
        No
        Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case: 20-30382                     Doc# 20               Filed: 05/26/20 Entered: 05/26/20 19:19:34                             Page 10 of
                                                                                   31
 Fill in this information to identify your case:

 Debtor 1                   Gabriel Walyn Bryant
                            First Name                       Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                     Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number           20-30382
 (if known)
                                                                                                                                               Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this     portion
                                                                                                            value of collateral.   claim                  If any
 2.1     San Francisco Toyota                      Describe the property that secures the claim:                $13,894.72                 $8,500.00          $5,394.72
         Creditor's Name
                                                   2012 Subaru Impreza Wagon 60000
                                                   miles
                                                   As of the date you file, the claim is: Check all that
         3800 Geary Blvd.                          apply.
         San Francisco, CA 94118                    Contingent
         Number, Street, City, State & Zip Code     Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred          2/22/20                    Last 4 digits of account number




Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
               Case: 20-30382                     Doc# 20            Filed: 05/26/20 Entered: 05/26/20 19:19:34                                  Page 11 of
                                                                                   31
 Debtor 1 Gabriel Walyn Bryant                                                                             Case number (if known)         20-30382
              First Name                  Middle Name                     Last Name


        Spirit Motorcycles San
 2.2                                                                                                                 $3,500.00                  $5,100.00                  $0.00
        Jose                                       Describe the property that secures the claim:
        Creditor's Name
                                                   2016 Indian Scout 1000 miles

                                                   As of the date you file, the claim is: Check all that
        460 Meridian Ave.                          apply.
        San Jose, CA 95126                          Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $17,394.72
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $17,394.72

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?    2.2
         Freedom Road Financial
         10509 Professional Circle, Suite 202                                                       Last 4 digits of account number
         Reno, NV 89521




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
             Case: 20-30382                      Doc# 20             Filed: 05/26/20 Entered: 05/26/20 19:19:34                                           Page 12 of
                                                                                   31
 Fill in this information to identify your case:

 Debtor 1                   Gabriel Walyn Bryant
                            First Name                      Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                        Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number           20-30382
 (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
        Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim      Priority              Nonpriority
                                                                                                                                         amount                amount
              California State Board of
 2.1          Equalization                                           Last 4 digits of account number                          Unknown                 $0.00                 $0.00
              Priority Creditor's Name
              Account Information Group,                             When was the debt incurred?
              MIC:29
              P.O. Box 942879
              Sacramento, CA 94279-0029
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            For notice only.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              53443                                           Best Case Bankruptcy
               Case: 20-30382                  Doc# 20               Filed: 05/26/20 Entered: 05/26/20 19:19:34                                      Page 13 of
                                                                                   31
 Debtor 1 Gabriel Walyn Bryant                                                                             Case number (if known)       20-30382

 2.2      City and County of San Francisco                           Last 4 digits of account number                        Unknown                $0.00              $0.00
          Priority Creditor's Name
          1 Dr. Carlton B. Goodlett Place                            When was the debt incurred?
          City Hall, Room 140
          San Francisco, CA 94102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                              Contingent
        Debtor 1 only                                                Unliquidated
        Debtor 2 only                                                Disputed
        Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

        At least one of the debtors and another                      Domestic support obligations
        Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                Claims for death or personal injury while you were intoxicated
        No                                                           Other. Specify
        Yes                                                                             For notice only.

          Employment Development
 2.3      Department                                                 Last 4 digits of account number                        Unknown                $0.00              $0.00
          Priority Creditor's Name
          7677 Oakport St., Suite 400                                When was the debt incurred?
          Oakland, CA 94621
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                              Contingent
        Debtor 1 only                                                Unliquidated
        Debtor 2 only                                                Disputed
        Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

        At least one of the debtors and another                      Domestic support obligations
        Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                Claims for death or personal injury while you were intoxicated
        No                                                           Other. Specify
        Yes                                                                             For notice only.

 2.4      Employment Development Dept.                               Last 4 digits of account number                        Unknown                $0.00              $0.00
          Priority Creditor's Name
          Bankruptcy Unit- MIC 92E                                   When was the debt incurred?
          P.O. Box 826880
          Sacramento, CA 94280
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                              Contingent
        Debtor 1 only                                                Unliquidated
        Debtor 2 only                                                Disputed
        Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

        At least one of the debtors and another                      Domestic support obligations
        Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                Claims for death or personal injury while you were intoxicated
        No                                                           Other. Specify
        Yes                                                                             For notice only.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case: 20-30382                     Doc# 20               Filed: 05/26/20 Entered: 05/26/20 19:19:34                                Page 14 of
                                                                                   31
 Debtor 1 Gabriel Walyn Bryant                                                                             Case number (if known)          20-30382

 2.5      Franchise Tax Board                                        Last 4 digits of account number                        Unknown                   $0.00              $0.00
          Priority Creditor's Name
          Bankruptcy Unit                                            When was the debt incurred?
          P.O.Box 2952
          Sacramento, CA 95812
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                              Contingent
        Debtor 1 only                                                Unliquidated
        Debtor 2 only                                                Disputed
        Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

        At least one of the debtors and another                      Domestic support obligations
        Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                Claims for death or personal injury while you were intoxicated
        No                                                           Other. Specify
        Yes                                                                             For notice only.

 2.6      Franchise Tax Board                                        Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          P.O. Box 1673                                              When was the debt incurred?
          Sacramento, CA 95812
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                              Contingent
        Debtor 1 only                                                Unliquidated
        Debtor 2 only                                                Disputed
        Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

        At least one of the debtors and another                      Domestic support obligations
        Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                Claims for death or personal injury while you were intoxicated
        No                                                           Other. Specify
        Yes

 2.7      Franchise Tax Board                                        Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          P.O. Box 942867                                            When was the debt incurred?
          Sacramento, CA 94267-0011
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                              Contingent
        Debtor 1 only                                                Unliquidated
        Debtor 2 only                                                Disputed
        Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

        At least one of the debtors and another                      Domestic support obligations
        Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                Claims for death or personal injury while you were intoxicated
        No                                                           Other. Specify
        Yes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 3 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case: 20-30382                     Doc# 20               Filed: 05/26/20 Entered: 05/26/20 19:19:34                                   Page 15 of
                                                                                   31
 Debtor 1 Gabriel Walyn Bryant                                                                             Case number (if known)          20-30382

 2.8      Internal Revenue Service                                   Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          Special Procedures Section                                 When was the debt incurred?
          1301 Clay St., Stop 1400S
          Oakland, CA 94612
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                              Contingent
        Debtor 1 only                                                Unliquidated
        Debtor 2 only                                                Disputed
        Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

        At least one of the debtors and another                      Domestic support obligations
        Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                Claims for death or personal injury while you were intoxicated
        No                                                           Other. Specify
        Yes

 2.9      Internal Revenue Service                                   Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
          P.O. Box 105416                                            When was the debt incurred?
          Atlanta, GA 30348-5416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                              Contingent
        Debtor 1 only                                                Unliquidated
        Debtor 2 only                                                Disputed
        Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

        At least one of the debtors and another                      Domestic support obligations
        Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                Claims for death or personal injury while you were intoxicated
        No                                                           Other. Specify
        Yes

 2.1
 0        Internal Revenue Service                                   Last 4 digits of account number                               $0.00              $0.00              $0.00
          Priority Creditor's Name
                                                                     When was the debt incurred?
          Ogden, UT 84201-0030
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                              Contingent
        Debtor 1 only                                                Unliquidated
        Debtor 2 only                                                Disputed
        Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

        At least one of the debtors and another                      Domestic support obligations
        Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                Claims for death or personal injury while you were intoxicated
        No                                                           Other. Specify
        Yes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 4 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case: 20-30382                     Doc# 20               Filed: 05/26/20 Entered: 05/26/20 19:19:34                                   Page 16 of
                                                                                   31
 Debtor 1 Gabriel Walyn Bryant                                                                             Case number (if known)            20-30382

 2.1
 1          Internal Revenue Service                                 Last 4 digits of account number                               $0.00                  $0.00                  $0.00
            Priority Creditor's Name
            P.O. Box 7346                                            When was the debt incurred?
            Philadelphia, PA 19101-7346
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes

 2.1
 2          Marin County Tax Collector                               Last 4 digits of account number                         Unknown                      $0.00                  $0.00
            Priority Creditor's Name
            3501 Civic Center Dr., Suite 202                         When was the debt incurred?
            San Rafael, CA 94903
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            For notice only.


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 5 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
              Case: 20-30382                   Doc# 20               Filed: 05/26/20 Entered: 05/26/20 19:19:34                                          Page 17 of
                                                                                   31
 Debtor 1 Gabriel Walyn Bryant                                                                            Case number (if known)        20-30382

 4.1      ALSCO                                                       Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          1575 Indiana St.                                            When was the debt incurred?
          San Francisco, CA 94107
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Notice only.


 4.2      American Arbitration Association                            Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          Attn: Jeffrey Garcia, Vice President                        When was the debt incurred?
          45 E. River Park Place West, Ste.
          308
          Fresno, CA 93720
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Notice only.


 4.3      Auto Chlor                                                  Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          971 25th Street                                             When was the debt incurred?
          San Francisco, CA 94107
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Notice only.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 6 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case: 20-30382                     Doc# 20               Filed: 05/26/20 Entered: 05/26/20 19:19:34                                     Page 18 of
                                                                                   31
 Debtor 1 Gabriel Walyn Bryant                                                                            Case number (if known)        20-30382

 4.4      BiRite Foodservice Distributors                             Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          123 South Hill Dr.                                          When was the debt incurred?
          Brisbane, CA 94005
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Notice only.


 4.5      Cable Car Cleaning                                          Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          562A Filbert St., Suite 4                                   When was the debt incurred?
          San Francisco, CA 94133
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Notice only.


 4.6      Capital One                                                 Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          P.O. Box 710833                                             When was the debt incurred?
          Charlotte, NC 28272
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Credit card.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 7 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case: 20-30382                     Doc# 20               Filed: 05/26/20 Entered: 05/26/20 19:19:34                                     Page 19 of
                                                                                   31
 Debtor 1 Gabriel Walyn Bryant                                                                            Case number (if known)        20-30382

 4.7      Chase Ink                                                   Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          P.O. Box 6294                                               When was the debt incurred?
          Carol Stream, IL 60197
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Credit card (LLC liability); for notice only.


 4.8      Collier's International                                     Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          Property #7098-SF                                           When was the debt incurred?
          301 University Ave., Suite 100
          Sacramento, CA 95825
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Notice only.


 4.9      Epic Wine & Spirits                                         Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          200 Concourse Blvd.                                         When was the debt incurred?
          Santa Rosa, CA 95403
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Notice only.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 8 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case: 20-30382                     Doc# 20               Filed: 05/26/20 Entered: 05/26/20 19:19:34                                     Page 20 of
                                                                                   31
 Debtor 1 Gabriel Walyn Bryant                                                                            Case number (if known)        20-30382

 4.1
 0        Golden Brands Beverage                                      Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          245 South Spruce Ave. #900                                  When was the debt incurred?
          South San Francisco, CA 94080
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Notice only.


 4.1
 1        Light Soda On Tap                                           Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          426 Valley Dr.                                              When was the debt incurred?
          Brisbane, CA 94005
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Notice only.


 4.1
 2        Manna Foods Inc.                                            Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          984 West MacArthur Blvd.                                    When was the debt incurred?
          Oakland, CA 94608
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Notice only.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 9 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case: 20-30382                     Doc# 20               Filed: 05/26/20 Entered: 05/26/20 19:19:34                                     Page 21 of
                                                                                   31
 Debtor 1 Gabriel Walyn Bryant                                                                            Case number (if known)        20-30382

 4.1
 3        Mantagrano Inc.                                             Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          P.O. Box 2588                                               When was the debt incurred?
          South San Francisco, CA 94083
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Notice only.


 4.1
 4        Maria Cornejo                                               Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          c/o Lawyers for Employee and                                When was the debt incurred?
          Consumer Rights
          4100 W. Alameda Ave., Third Floor
          Burbank, CA 91505
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Notice only.


 4.1
 5        Reel Produce                                                Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          2240A Quimby Rd.                                            When was the debt incurred?
          San Jose, CA 95122
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Notice only.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 10 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case: 20-30382                     Doc# 20               Filed: 05/26/20 Entered: 05/26/20 19:19:34                                     Page 22 of
                                                                                   31
 Debtor 1 Gabriel Walyn Bryant                                                                            Case number (if known)        20-30382

 4.1
 6        Toyota Financial Services                                   Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          P.O. Box 15012                                              When was the debt incurred?
          Chandler, AZ 85244
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Notice only.


 4.1
 7        Wedermeyer Bakery                                           Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          314 Harbor Way                                              When was the debt incurred?
          South San Francisco, CA 94080
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                        Other. Specify     Notice only.


 4.1
 8        William Whitehead                                           Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1501 Sutter Street                                          When was the debt incurred?
          San Francisco, CA 94109
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                              Contingent
           Debtor 2 only                                              Unliquidated
           Debtor 1 and Debtor 2 only                                 Disputed
           At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                     Student loans
          debt                                                         Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           No                                                         Debts to pension or profit-sharing plans, and other similar debts
                                                                                           Minority partner in LLC; commenced
                                                                                           arbitration against Debtor, seeking
                                                                                           damages. Debtor disputes any liability.
                                                                                           The commencement of the arbitration
           Yes                                                        Other. Specify     precipitated Debtor's filing.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 11 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case: 20-30382                     Doc# 20               Filed: 05/26/20 Entered: 05/26/20 19:19:34                                     Page 23 of
                                                                                   31
 Debtor 1 Gabriel Walyn Bryant                                                                            Case number (if known)        20-30382

 4.1
 9         Wine Warehouse                                             Last 4 digits of account number                                                                     $0.00
           Nonpriority Creditor's Name
           P.O. Box 45616                                             When was the debt incurred?
           San Francisco, CA 94145
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                             Contingent
            Debtor 2 only                                             Unliquidated
            Debtor 1 and Debtor 2 only                                Disputed
            At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                    Student loans
           debt                                                        Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

            No                                                        Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                       Other. Specify     Notice only.

 Part 3:       List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Svetlana Kamyshanskaya                                        Line 4.18 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Primum Law Group                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 555 California St., Suite 4925
 San Francisco, CA 94104
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Toyota Marin                                                  Line 4.16 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 445 East Francisco Blvd.                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 San Rafael, CA 94901
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                          0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                          0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                          0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                          0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                          0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                          0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                          0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                          0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                          0.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                          0.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 12 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case: 20-30382                     Doc# 20               Filed: 05/26/20 Entered: 05/26/20 19:19:34                                     Page 24 of
                                                                                   31
 Fill in this information to identify your case:

 Debtor 1                Gabriel Walyn Bryant
                         First Name                         Middle Name           Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name           Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number           20-30382
 (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease               State what the contract or lease is for
                         Name, Number, Street, City, State and ZIP Code

     2.1      San Francisco Toyota                                                     Retail Installment Sale Contract- 2012 Subaru Impreza
              3800 Geary Blvd.                                                         Wagon
              San Francisco, CA 94118

     2.2      Spirit Motorcycles San Jose                                              Retail Installment Sale Contract
              460 Meridian Ave.                                                        2016 Indian Scout Motorcycle
              San Jose, CA 95126                                                       Debtor pays $147.71 per month; $3500 is owed on
                                                                                       vehicle.

     2.3      Toyota Marin                                                             Closed-End Motor Vehicle Lease Agreement
              445 East Francisco Blvd.                                                 (2019 Toyota Tacoma 4WD TRD pro Double Cab 5' Bed
              San Rafael, CA 94901                                                     V6 AT)
                                                                                       Debtor pays approximately $500.51 per month, with a
                                                                                       maturity date of 11/26/22 .
                                                                                       The estimated trade-in value of the vehicle is
                                                                                       approximatelly $27,000.




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case: 20-30382                  Doc# 20               Filed: 05/26/20 Entered: 05/26/20 19:19:34                   Page 25 of
                                                                                   31
 Fill in this information to identify your case:

 Debtor 1                   Gabriel Walyn Bryant
                            First Name                            Middle Name         Last Name

 Debtor 2
 (Spouse if, filing)        First Name                            Middle Name         Last Name


 United States Bankruptcy Court for the:                 NORTHERN DISTRICT OF CALIFORNIA

 Case number           20-30382
 (if known)
                                                                                                                                  Check if this is an
                                                                                                                                     amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                 No
                 Yes.

                       In which community state or territory did you live?            -NONE-          . Fill in the name and current address of that person.


                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street, City, State & Zip Code


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                        Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                        ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                        ZIP Code




Official Form 106H                                                                Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
               Case: 20-30382                     Doc# 20               Filed: 05/26/20 Entered: 05/26/20 19:19:34                  Page 26 of
                                                                                      31
Fill in this information to identify your case:

Debtor 1                      Gabriel Walyn Bryant

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF CALIFORNIA

Case number               20-30382                                                                      Check if this is:
(If known)
                                                                                                         An amended filing
                                                                                                         A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                               Not employed
       employers.
                                             Occupation                                                        Self-employed; family therapist.
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $              0.00       $          7,500.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $           0.00              $    7,500.00




           Case:
Official Form 106I        20-30382        Doc# 20         Filed: 05/26/20
                                                                     ScheduleEntered:    05/26/20 19:19:34
                                                                             I: Your Income                                         Page 27 of    page 1
                                                                        31
Debtor 1   Gabriel Walyn Bryant                                                                  Case number (if known)    20-30382


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $         7,500.00

5.   List all payroll deductions:
     5a.   Tax, Medicare, and Social Security deductions                                  5a.        $              0.00     $               0.00
     5b.   Mandatory contributions for retirement plans                                   5b.        $              0.00     $               0.00
     5c.   Voluntary contributions for retirement plans                                   5c.        $              0.00     $               0.00
     5d.   Required repayments of retirement fund loans                                   5d.        $              0.00     $               0.00
     5e.   Insurance                                                                      5e.        $              0.00     $               0.00
     5f.   Domestic support obligations                                                   5f.        $              0.00     $               0.00
     5g.   Union dues                                                                     5g.        $              0.00     $               0.00
     5h.   Other deductions. Specify:                                                     5h.+       $              0.00 +   $               0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $        7,500.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               0.00
     8b. Interest and dividends                                                           8b.        $              0.00     $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $          0.00         $               0.00
     8d. Unemployment compensation                                                        8d.        $      1,132.00         $               0.00
     8e. Social Security                                                                  8e.        $          0.00         $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,132.00         $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              1,132.00 + $         7,500.00 = $           8,632.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $           8,632.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain: Debtor is presently unemployed. The Debtor hopes to be employed within the year.




           Case:
Official Form 106I   20-30382        Doc# 20          Filed: 05/26/20
                                                                 ScheduleEntered:    05/26/20 19:19:34
                                                                         I: Your Income                                          Page 28 of           page 2
                                                                    31
Fill in this information to identify your case:

Debtor 1                Gabriel Walyn Bryant                                                               Check if this is:
                                                                                                            An amended filing
Debtor 2                                                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   NORTHERN DISTRICT OF CALIFORNIA                                            MM / DD / YYYY

Case number           20-30382
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and             Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                  No
      dependents names.                                                                                                                 Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
3.    Do your expenses include
      expenses of people other than
                                                  No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            3,000.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
           Case: 20-30382                 Doc# 20         Filed: 05/26/20 Entered: 05/26/20 19:19:34                                  Page 29 of
                                                                        31
Debtor 1     Gabriel Walyn Bryant                                                                      Case number (if known)      20-30382

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                127.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                102.34
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                278.62
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,000.00
8.    Childcare and children’s education costs                                                 8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 0.00
10.   Personal care products and services                                                    10. $                                                 75.00
11.   Medical and dental expenses                                                            11. $                                                206.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 125.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 125.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                  456.00
      15c. Vehicle insurance                                                               15c. $                                                  242.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  500.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                  246.00
      17c. Other. Specify: Motorcycle                                                      17c. $                                                  146.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                  125.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:                                                                        21. +$                                                  0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       6,753.96
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       6,753.96
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               8,632.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              6,753.96

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              1,878.04

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here: Debtor is presently unemployed; Debtor hopes that he will be employed within a year.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
        Case: 20-30382                  Doc# 20           Filed: 05/26/20 Entered: 05/26/20 19:19:34                                      Page 30 of
                                                                        31
 Fill in this information to identify your case:

 Debtor 1                    Gabriel Walyn Bryant
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number              20-30382
 (if known)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                        12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


               No

         Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Gabriel Walyn Bryant                                                  X
              Gabriel Walyn Bryant                                                      Signature of Debtor 2
              Signature of Debtor 1

              Date       May 26, 2020                                                   Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




               Case: 20-30382                  Doc# 20               Filed: 05/26/20 Entered: 05/26/20 19:19:34                      Page 31 of
                                                                                   31
